                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

THERESA SIRRI MUBANG,

            Petitioner,

v.                                     Civil Action No. 1:18-cv-181
                                                (Kleeh)

WARDEN, HAZELTON SECURE
FEMALE FACILITY,

            Respondent.


       ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 25],
       GRANTING MOTION TO DISMISS OR ALTERNATIVELY, MOTION FOR
          SUMMARY JUDGMENT [DKT. NO. 13], DISMISSING PETITION
         [DKT. NO. 1], DENYING AS MOOT PETITIONER’S MOTION TO
     DISMISS [DKT. NO. 20], AND STRIKING PETITIONER’S MEMORANDUM
        FOR EMERGENCY SUMMARY JUDGMENT [DKT. NO. 22] AND FIRST
               AND SECOND SUPPLEMENTS [DKT. NOS. 23, 24]


       On September 24, 2018, pro se Petitioner, Theresa Sirri Mubang

(“Petitioner”), filed a petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2241 [Dkt. No. 1].    Pursuant to 28 U.S.C. § 636 and

the local rules, the Court referred this matter to United States

Magistrate Judge Michael J. Aloi (“Magistrate Judge”) for initial

screening and a report and recommendation.      On January 22, 2020,

the Magistrate Judge issued a Report and Recommendation (“R&R”)

[Dkt. No. 25] recommending that that Respondent’s Motion to Dismiss

or Alternatively, Motion for Summary Judgment [Dkt. No. 13] be

granted and that Petitioner’s case be dismissed with prejudice.
MUBANG V. WARDEN                                      CIVIL ACTION NO. 1:18-CV-181

           ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 25]

      The R&R also recommends that Petitioner’s Motion to Dismiss

Respondent’s Surreply or Rebuttal [Dkt. No. 20] be denied as moot.

The   Magistrate       Judge     further       recommends    that   Petitioner’s

Memorandum in Support of Emergency Motion for Summary Judgment for

Consideration and/or Transfer to a Residential Re-Entry Center

(“RRC”) and Home Confinement Pursuant to 28 U.S.C. § 2241 and the

First Step Act as Amended [Dkt. No. 22] be construed as a surreply,

together with its first and second supplements [Dkt. Nos. 23, 24],

and be stricken from the record.

      The R&R specifically warned that the parties had “fourteen

days from the date of service of this Report and Recommendation

within which to file with the Clerk of this Court, specific written

objections,        identifying     the     portions     of    the   Report    and

Recommendation to which objection is made, and the basis of such

objection” [Dkt. No. 25 at 22].                The R&R stated that the failure

to file written objections would constitute a waiver of appellate

review by the Circuit Court of Appeals [Id.].                 It further stated

that the failure to file written objections also relieves the Court

of any obligation to conduct a de novo review of the issue

presented [Id.].       See Wells v. Shriners Hosp., 109 F.3d 198, 199-

200 (4th Cir. 1997); Snyder v. Ridenour, 889 F.2d 1363 (4th Cir.

1989).




                                           2
MUBANG V. WARDEN                                          CIVIL ACTION NO. 1:18-CV-181

             ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 25]

       The   R&R   was    issued   on    January     22,    2020,     and    mailed   to

Petitioner, via certified mail, on that same date [Dkt. No. 25-

1].    Service of the R&R was accepted on January 27, 2020 [Dkt. No.

26].    To date, no objections have been filed.

       When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C).                Otherwise, “the Court may adopt,

without      explanation,          any     of       the      magistrate         judge’s

recommendations” to which there are no objections.                    Dellarcirprete

v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)).                         Courts will

uphold portions of a recommendation to which no objection has been

made unless they are clearly erroneous.                   See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

       Because     no    party   has     objected,    the     Court     is    under   no

obligation to conduct a de novo review.                    Accordingly, the Court

reviewed the R&R for clear error. Upon careful review, and finding

no clear error, the Court ADOPTS the Report and Recommendation in

its entirety.       The Court ORDERS that:

       1)    Respondent’s Motion to Dismiss or Alternatively,

             Motion      for   Summary     Judgment       [Dkt.   No.   13]     be

             GRANTED;




                                           3
MUBANG V. WARDEN                                   CIVIL ACTION NO. 1:18-CV-181

           ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 25]

     2)    The Petition for writ of habeas corpus [Dkt. No. 1]

           be DISMISSED WITH PREJUDICE;

     3)    Petitioner’s     Motion         to   Dismiss    Respondent’s

           Surreply or Rebuttal [Dkt. No. 20] be DENIED AS

           MOOT;

     4)    Petitioner’s Memorandum in Support of Emergency

           Motion    for   Summary    Judgment     for    Consideration

           and/or Transfer to a Residential Re-Entry Center

           (“RRC”) and Home Confinement Pursuant to 28 U.S.C.

           § 2241 and the First Step Act as Amended [Dkt. No.

           22], and its first and second supplements [Dkt.

           Nos. 23, 24], be STRICKEN from the record; and

     5)    The matter be STRICKEN from the Court’s active

           docket.

     It is so ORDERED.

     Pursuant to Fed. R. Civ. P. 58, the Court directs the Clerk

of Court to enter a separate judgment order and to transmit copies

of both orders to counsel of record and to the pro se Petitioner,

certified mail, return receipt requested.

DATED: February 18, 2020


                                     ____________________________
                                     THOMAS S. KLEEH
                                     UNITED STATES DISTRICT JUDGE




                                       4
